Citation Nr: 0912573	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  03-37 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, (DM) due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to DM.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
September 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2004, the Veteran requested that his case be 
transferred from the Los Angeles, California RO to the 
Phoenix, Arizona RO, from where it now originates.

In February 2005, the Veteran testified at a hearing at the 
RO before the undersigned.  A copy of the transcript of that 
hearing is of record in the claims folder.

In a December 2005 decision, the Board reopened the 
previously denied claim of service connection for PTSD and 
remanded this issue for further development.  The Board also 
remanded the other issues on the title page of this decision 
at that time for further development.  

The issues of entitlement to service connection for a 
psychiatric disorder, to include PTSD, and whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for hypertension are 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the evidence 
is at least in equipoise as to whether he set foot in Vietnam 
during service.

2.  Giving the Veteran the benefit of the doubt, his 
currently diagnosed diabetes mellitus cannot be dissociated 
from his active military service, including exposure to Agent 
Orange in service.  

3.  The objective and probative medical evidence of record 
demonstrates that the Veteran's currently diagnosed 
peripheral neuropathy is related to his active military 
service.



CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, diabetes mellitus 
was incurred during his active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 5103, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Resolving doubt in the Veteran's favor, peripheral 
neuropathy was incurred during his active military service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008)).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

As described in a July 2004 letter, and in view of the 
favorable disposition of this appeal, discussed below, we 
find that VA has satisfied its duty to assist the Veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim under the VCAA.  Also, 
during the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), that held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim.  Id.  In a 
March 2006 letter, the RO provided the Veteran with notice 
consistent with the Court's holding in Dingess.  Moreover, in 
the instant case, although the Veteran's service connection 
claims for DM and peripheral neuropathy are being granted, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the Veteran.  As set forth herein, no additional notice or 
development is indicated in the Veteran's claims.  The RO 
will again provide appropriate notice as to the rating 
criteria and effective date to be assigned prior to the 
making of a decision on this matter.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background and Legal Analysis

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam.  
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  Id.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases, 
including diabetes mellitus and acute and subacute peripheral 
neuropathy, shall be service connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.308(e).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed 
for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or otherwise establish a nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The first determination to be clarified is whether the 
Veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served on 
the land mass of the Republic of Vietnam. 

The Veteran's records reveal that he received the National 
Defense Service Medal; the Armed Forces Expeditionary Medal; 
and the Humanitarian Service Medal.  The Veteran's military 
occupational specialty was listed as an SH-3 System 
Organizational Maintenance Technician.  His service personnel 
records reveal that he was qualified as a plane captain for 
the SH-3H aircraft in February 1974.  The Board further 
observes that the Veteran was part of the Helicopter Anti-
Submarine Squadron Two aboard the USS ENTERPRISE in 1975.  

During his February 2005 Board hearing, the Veteran testified 
that he was in Helicopter Submarine Squadron Two aboard the 
USS ENTERPRISE.  He stated that he was the avionics 
technician and that he was also part of the HC-1 detachment 
6, whose main job was to carry a three star general from 
place to place.  He noted that they went everywhere with the 
general.  The Veteran said that his exposure to herbicides 
occurred as a result of his involvement with the Saigon 
Frequent Wind evacuation.  He testified that he was on top of 
the Embassy building as part of the evacuation.  The Veteran 
indicated that over 50 helicopters were involved in the 
evacuation.  

As part of its December 2005 remand, the Board requested that 
attempts be made to verify if the Veteran's helicopter was 
one of those involved in the evacuation of Saigon and if the 
Veteran was in Vietnam at any other time.  

In May 2006, the National Personnel Records Center indicated 
that it was unable to verify "whether or not" the Veteran 
had in-country service in the Republic of Vietnam.  It noted 
that it was furnishing copies of pertinent documents or 
information in the file to assist the Board in making its 
determination.  

Available evidence of record includes a history of the USS 
ENTERPRISE (CVA(N))-65) that reveals that it, along with the 
CORAL SEA, HANCOCK, and USS OKINAWA, deployed to the waters 
off Vietnam on April 19, 1975, for possible evacuation 
contingencies as North Vietnam overran two thirds of South 
Vietnam.  The carriers' presence was seen as a brazen 
challenge and a violation of the 1973 Paris Peace Accords.  
Ten days later, in a period of three hours, Operation 
Frequent Wind was carried out by the U.S. Navy and Marine 
Corps helicopters from the Seventh fleet.  Frequent Wind 
involved the evacuation of American citizens from the capital 
of South Vietnam under heavy attack from the invading forces 
of North Vietnam.  The military situation around Saigon and 
Tan Son Nhut airport made evacuation by helicopter the only 
way out.  The last helicopter lifted off of the U.S Embassy 
at 7:52 PM carrying Marine Security Guards.  During Operation 
Frequent Wind, ENTERPISE aircraft were noted to have flown 95 
sorties.  

The Veteran's essentially undisputed testimony is to the 
effect that he set foot in Vietnam during the presumptive 
period.  This testimony is consistent with official service 
records and the Veteran's personnel duties and there is no 
evidence to the contrary.  Reading the evidence in the light 
most favorable to the Veteran, the evidence is thus in favor 
of a finding that he set foot in Vietnam.  As the Veteran set 
foot in Vietnam he is presumed to have been exposed to 
herbicides in service.

In a June 2001 report, the Veteran's private physician, G. 
Maddex, D.O., indicated that the Veteran had been under his 
care since 1995.  He noted that the Veteran had peripheral 
neuropathy with gross tremors of both arms, which constituted 
defined symptoms of Agent Orange exposure.  He also opined 
that the Veteran suffered from Type II diabetes, again 
defined as an Agent Orange exposure problem.  

With regard to the claim for service connection for DM, as 
the Veteran is found to have set foot in Vietnam during the 
requisite time period, and as he subsequently developed DM, 
which is a presumptive disease resulting from herbicide 
exposure, service connection for DM is warranted.

As to the issue of service connection for peripheral 
neuropathy, the Board notes that presumptive service 
connection is warranted for both acute and subacute 
peripheral neuropathy.  Dr. Maddex has not indicated if the 
Veteran has either of these types of neuropathy.  However, he 
opined that the Veteran's current peripheral neuropathy is a 
result of his exposure to Agent Orange, for which exposure 
has been conceded.  See Combee.

The Board notes that, in this case, there is a competent 
medical opinion in support of the claim that is unrebutted by 
other medical opinion of record.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003) (cautioning against seeking 
additional medical opinion where favorable evidence in the 
record is unrebutted.).

An appellant is entitled to service connection where he 
submits supportable medical opinion of an etiological 
relationship that is unrebutted by other medical opinion of 
record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991). There 
is no competent medical evidence contrary to the opinion 
offered by Dr. Maddex.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992) (if a conclusion is contrary to one expressed by a 
trained medical professional, the medical basis for rejection 
of the testimony must be identified).  See also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the RO cannot 
supplement the record with its own unsubstantiated medical 
opinion but, rather, must base its decision on the evidence 
and opinion on record).

The Board notes that the preponderance of the evidence must 
be against the claim before it will be denied.  Gilbert v. 
Derwinski, 1 Vet. App. at 54.  There is no evidence of record 
to contradict Dr. Maddex's opinion.  His opinion places the 
evidence at least in equipoise as to whether service 
connection is warranted for the peripheral neuropathy.  In 
such a case, reasonable doubt is resolved in favor of the 
appellant.  Therefore, service connection is warranted for 
peripheral neuropathy.  



ORDER

Service connection for diabetes mellitus is granted.

Service connection for peripheral neuropathy is granted. 


REMAND

In conjunction with the December 2005 Board remand, the 
Veteran was afforded a VA psychiatric examination in August 
2008.  At that time, the examiner rendered an Axis I 
diagnosis of bipolar disorder in partial remission.  He 
indicated that the Veteran did not meet all the criteria for 
a diagnosis of PTSD.  

In the Board remand, it was specifically indicated that if 
the Veteran was found to have a psychiatric diagnosis other 
than PTSD, the examiner was requested to render an opinion as 
to whether it was at least as likely as not (i.e., at least a 
50-50 probability) that any such diagnosed psychiatric 
disorder was caused by military service, or whether such an 
etiology or relationship was unlikely (i.e., less than a 50-
50 probability).  The examiner did not provide the requested 
opinion.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the Court held that compliance with remand instructions is 
neither optional nor discretionary.  The Court further held 
that where the remand orders of the Board were not complied 
with, the Board erred as a matter of law when it failed to 
ensure compliance.

As to the Veteran's request to reopen the clam of service 
connection for hypertension, the Board notes that he has 
claimed that his hypertension arises from his current 
psychiatric problems.  As such, these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran's medical records should 
be returned to the examiner who 
performed the August 2008 VA 
examination.  (If, and only if, that 
examiner is unavailable, should the 
records be forwarded for review by 
another VA examiner, preferably a 
psychiatrist, if available).  An 
examination may be conducted if deemed 
necessary, but is not required.)  
Based on a through review of the 
claims files and any examination 
findings, the examiner is to render an 
opinion as to whether it is at least 
as likely as not (i.e., at least a 50-
50 probability) that the Veteran's 
diagnosed bipolar disorder was caused 
by military service, or whether such 
an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  (The new VA examiner is 
also requested to render an opinion as 
to whether it is at least as likely as 
not that the Veteran has PTSD).  A 
detailed rationale is requested for 
each opinion.  
The term "at least as likely as 
not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.
2.	If the Veteran is scheduled for a VA 
examination, he should be advised in 
writing that it is his responsibility 
to report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any ordered 
examination, documentation must be 
obtained that shows that notice 
scheduling the examination was sent to 
his last known address prior to the 
date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.
3.	Thereafter, the RO/AMC should 
readjudicate the claims for service 
connection for a psychiatric disorder 
to include PTSD, and whether new and 
material evidence was received to 
reopen the claim for service 
connection for hypertension.  If any 
benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond 
before the file is returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


